Case 20-11593-JDW   Doc 1   Filed 04/20/20 Entered 04/20/20 12:52:34   Desc Main
                            Document      Page 1 of 4
Case 20-11593-JDW   Doc 1   Filed 04/20/20 Entered 04/20/20 12:52:34   Desc Main
                            Document      Page 2 of 4
Case 20-11593-JDW   Doc 1   Filed 04/20/20 Entered 04/20/20 12:52:34   Desc Main
                            Document      Page 3 of 4
Case 20-11593-JDW   Doc 1   Filed 04/20/20 Entered 04/20/20 12:52:34   Desc Main
                            Document      Page 4 of 4
